DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for the Indication of Allowance Subject Matter
II.	The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art found is Pekar et al. (US 2012/0320055 A1) and Prokoski (US 2010/0191124 A1).
Pekar teaches a computer-implemented method (see Pekar, claim 16) of anatomic structure segmentation in image analysis (see Pekar, claim 9) including receiving three-dimensional (3D) image data of an anatomic structure of one or more individuals (see Pekar, paragraphs [0020] – [0021]), the 3D image data for each individual including a plurality of frames (see Pekar, paragraph [0031]), obtaining an annotation corresponding to an estimation of a boundary of the anatomic structure (see Pekar, paragraph [0031]); determining which voxels are within a volume of interest and which voxels are in the background (see Pekar, paragraph [0031]); and comparing images of a current individual with an organ model retrieved from memory (see Pekar, paragraph [0032]).
Prokoski teaches standardizing images using anatomical landmarks derived from 3D infrared imaging (see Prokoski, paragraph [0081]), wherein features are classified and processed to produce 3D curvilinear line features (see Prokoski, paragraph [0081]); and producing feature maps that serve as anatomical landmarks (see Prokoski, paragraphs [0081] – [0082]).
Claim 21 contains allowable subject matter because Pekar and Prokoski do not teach receiving first image data of an anatomic structure of a patient, the first image data including one or more frames along a centerline formed by a plurality of pixels or voxels; obtaining an estimation of a boundary of the anatomic structure; transforming each of the one or more frames into a curvilinear planar representation (CPR) based on a geometry associated with the estimation; determining one or more keypoints in each frame based on the estimation of the boundary; and generating, using a trained model, a sub-pixel or sub-voxel boundary prediction of the anatomic structure in the first image data based on the first image data, the determined one or more keypoints, and the estimation of the boundary of the anatomic structure, wherein the trained model has been trained, based on (i) second image data of the anatomic structure of one or more individuals, (il) one or more estimations of the boundary of the anatomic structure of the one or more individuals, and (iii) distances between the estimations of the boundary and a sub-pixel or sub-voxel location of the boundary of the anatomic structure of the one or more individuals, to learn an association between the estimation of the boundary and the sub-pixel or sub-voxel location of the boundary.
Claims 22-30 contain allowable subject matter based on their dependence on independent claim 21.
Claims 31 and 35 contain limitations similar to the ones recited above in claim 21.  Therefore, claims 31 and 35 contain allowable subject matter for the same reason given above regarding claim 21.
Claims 32-35 and 36-40 contain allowable subject matter based on their dependence on independent claims 31 and 358.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
III.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-17, and 19-20 of U.S. Patent No. 10,984,535.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,984,535 patent teach similar limitations on a computer-implemented method of anatomic structure segmentation in image analysis.
For example:
Regarding claim 22 the 10,984,535 patent teaches a computer-implemented method of anatomic structure segmentation in image analysis, the method comprising: receiving first image data of an anatomic structure of a patient, the first image data including one or more frames along a centerline formed by a plurality of pixels or voxels; obtaining an estimation of a boundary of the anatomic structure; transforming each of the one or more frames into a curvilinear planar representation (CPR) based on a geometry associated with the estimation; determining one or more keypoints in each frame based on the estimation of the boundary (see the 10,984,535 patent, claim 1, col. 10, lines 53-67); and generating, using a trained model, a sub-pixel or sub-voxel boundary prediction of the anatomic structure in the first image data based on the first image data, the determined one or more keypoints, and the estimation of the boundary of the anatomic structure (see the 10,984,535 patent, claim 1, col. 11, lines 15-20), wherein the trained model has been trained, based on (i) second image data of the anatomic structure of one or more individuals, (il) one or more estimations of the boundary of the anatomic structure of the one or more individuals, and (iii) distances between the estimations of the boundary and a sub-pixel or sub-voxel location of the boundary of the anatomic structure of the one or more individuals, to learn an association between the estimation of the boundary and the sub-pixel or sub-voxel location of the boundary (see the 10,984,535 patent, claim 1, col. 11, lines 7-12 & 21-22).
Claim 22 is rejected for double patenting as well by claim 1 (col. 11, lines 1-6) of the 10,984,535 patent.
Claim 23 is rejected for double patenting as well by claim 2 of the 10,984,535 patent.
Claim 24 is rejected for double patenting as well by claim 4 of the 10,984,535 patent.
Claim 25 is rejected for double patenting as well by claim 3 of the 10,984,535 patent.
Claim 26-28 are rejected for double patenting as well by claims 5-7 respectively of the 10,984,535 patent.
Claim 29-31 are rejected for double patenting as well by claims 9-11 respectively of the 10,984,535 patent.
Claim 32 is rejected for double patenting as well by claim 11 (col. 12, lines 15-23) of the 10,984,535 patent.
Claim 33 is rejected for double patenting as well by claim 12 of the 10,984,535 patent.
Claim 34 is rejected for double patenting as well by claim 17 of the 10,984,535 patent.
Claim 35 is rejected for double patenting as well by claim 20 of the 10,984,535 patent.
Claim 36 is rejected for double patenting as well by claim 20 (col. 14, lines 1-6) of the 10,984,535 patent.
Claim 37 is rejected for double patenting as well by claim 6 of the 10,984,535 patent.
Claim 38 is rejected for double patenting as well by claim 7 of the 10,984,535 patent.
Claim 39 is rejected for double patenting as well by claim 9 of the 10,984,535 patent.
Claim 40 is rejected for double patenting as well by claim 10 of the 10,984,535 patent.

Conclusion
IV.	The prior art made of record is considered pertinent to applicant's disclosure.
Dai Patent No.: US 9,652,855 B2 discloses image processing apparatus that identifies image area, and image processing method including acquiring a boundary between a target area and a non-target area from an image (see abstract and claim 3).
Garnavi et al. Pub. No.: US 2016/0110879 A1 discloses an automatic visualization of regional functional parameters of left ventricle from cardiac imaging.
Kawagishi et al. Pub. No.: US 2011/0190634 Al discloses ultrasonic diagnostic apparatus and medical image processing apparatus.
Abe et al. Patent No.: US 9,881,410 B2 discloses medical diagnostic imaging apparatus, image processing apparatus, and image generating method.
Xu et al. Pub. No.: US 2018/02.76815 discloses highly integrated annotation and segmentation system for medical imaging.
Khamene et al. Patent No,: US 8,073,220 82 discloses methods and systems for fully automatic segmentation of medical images.
Spector et al. Patent No.: US 10,055,851 B2 discloses determining dimension of target object in an image using reference object.
Gurean et al. Patent No.: US 9,990,472 B2 discloses a system and method for segmentation and automated measurement of chronic wound images.
Hong et al. Pub, No.: US 2008/0181481 Al discloses a method and system for locating opaque-regions in chest x-ray radiographs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
August 12, 2022